Citation Nr: 0011623	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  97-28 997A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESSES AT HEARINGS ON APPEAL

Appellant, her daughter, and nephew



ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to 
May 1946.  He died in May 1995 at the age of 69.  The 
appellant is his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision by 
the Houston, Texas RO which denied service connection for the 
cause of the veteran's death.  Accrued benefits, death 
pension, and dependency and indemnity compensation under 
38 U.S.C.A. § 1318 were also denied, but no appeal was 
initiated except as to the denial of service connection for 
the cause of the veteran's death.  The appellant was notified 
of these denials by a letter in October 1996.

By a statement, dated in October 1997, the appellant notified 
the Houston RO that she wanted the claims file transferred to 
the Phoenix, Arizona RO.  Thereafter, in November 1997, the 
claims file was transferred to the Phoenix RO.


FINDINGS OF FACT

1.  The veteran died in May 1995; according to his death 
certificate, his death was the result of beta cell lymphoma 
due to (or as a likely consequence of) pneumonia.

2.  Service connection was never established for any 
disability during the veteran's lifetime.

3.  No competent medical evidence has been presented that 
attributes the onset of the fatal disease process to military 
service, or to the one-year period following service.


CONCLUSION OF LAW

The appellant's claim of service connection for the cause of 
the veteran's death is not well grounded.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1310, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question is whether the appellant has presented 
a well-grounded claim.  38 U.S.C.A. § 5107 (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Section 5107 
provides that the appellant's submission of a well-grounded 
claim gives rise to VA's duty to assist and to adjudicate the 
claim.  Id.  A well-grounded claim is defined as a 
"plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  In short, VA is not required to 
adjudicate a claim until after the appellant has met her 
initial burden of submitting a well-grounded one.  

A well-grounded claim requires more than an allegation; the 
appellant must submit supporting medical evidence.  
Furthermore, the evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In claims of service 
connection for the cause of the veteran's death, evidence 
must be presented which in some fashion links the fatal 
disease to a period of military service or to already 
service-connected disability.  See 38 U.S.C.A § 1110; 38 
C.F.R. §§ 3.303, 3.310, 3.312.  This may be accomplished by 
the submission of evidence showing that already service-
connected disability is either a principal or contributory 
cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  

A service-connected disability is considered the 
"principal" cause of death when that disability, "singly 
or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto."  38 C.F.R. § 3.312(b).  A "contributory" cause 
of death must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided 
or lent assistance to the production of death."  38 C.F.R. 
§ 3.312(c)(1).

The veteran's death certificate shows that the immediate 
cause of death was beta cell lymphoma.  The underlying cause 
of death was listed as pneumonia.  There were no other 
conditions listed as contributing to the veteran's death.  No 
autopsy was performed.  In addition, service connection was 
never established for any disability during the veteran's 
lifetime.  Nevertheless, the appellant contends, in numerous 
written statements and at her April 1998 RO hearing and 
February 2000 Board hearing, that the veteran should have 
been service connected during his lifetime for a back 
disability, which in turn played a role in the cause of his 
death.  The appellant's nephew testified at the April 1998 RO 
hearing and her daughter testified at the February 2000 Board 
testimony, both agreeing with the appellant's contentions 
regarding the cause of the veteran's death.  

Specifically, the appellant claims that the veteran had 
incurred a spinal disc injury during service when he was 
thrown in the air after a tow bar struck him in the ribs and 
jaw, causing him to land on his back.  As a result of this 
back injury, the appellant maintains that the veteran 
suffered severe nerve damage and back pain, which ultimately 
led to his experiencing depression.  She claims that his 
depression and years of having had back pain caused his 
immune system (T cells) to break down, and that but for the 
immune system breaking down, he would not have developed the 
lymphoma that caused his death.  The appellant, however, has 
not submitted any medical evidence supporting her claim that 
the veteran's back disability should have been service 
connected or that any of the veteran's disabilities, 
including beta cell lymphoma, had an onset in service.  This 
is significant because her allegations alone, including those 
of her nephew and daughter, are not enough to make her claim 
well grounded.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Turning to the medical evidence of record, the Board notes 
that the veteran's service medical records show treatment for 
problems including pharyngitis, contusion of the left side of 
chest from a automobile accident, and varicose veins.  The 
service records, however, do not show treatment for beta cell 
lymphoma, pneumonia, cancer, psychiatric, or back problems.  
Additionally, the same can be said of the evidence received 
over the years following the veteran's separation from 
service.  No medical evidence has been submitted showing that 
the veteran had complaints or findings of beta cell lymphoma 
or pneumonia until about 49 years after discharge from 
service when lymphoma was diagnosed in April 1995.  

Private correspondence and treatment records do not show that 
the veteran was treated for chronic recurring low back pain 
and associated back problems until 1964.  The records show 
that he had had two separate disc surgeries in 1964 and 1965.  

In response to a note from the appellant, correspondence was 
received from a chiropractor, dated in August 1995, in which 
the chiropractor stated that the appellant was probably 
correct saying the veteran's lymphoma was caused from a 
breakdown of his immune system from long-standing back pain, 
and believed grief probably had something to do with it, too.

Correspondence from a private psychiatrist, dated in August 
1996, indicates that the veteran was treated for psychiatric-
related complaints, from March 1976 to the latter part of 
1981, and briefly in 1983.  The psychiatrist noted that the 
veteran's original back injury occurred while on active duty.  
He had required two back surgeries, but was left with 
residual pain.  The psychiatrist opined that the veteran had 
a definite organic disease that resulted in the veteran's 
concomitant depression.  

Correspondence from a private psychologist, dated in August 
1996, indicates that the veteran was treated in 1976 for six 
months for extreme back pain, thought to be due to nerve 
damage and severe depression.

VA records show that the veteran underwent a lumbar 
laminectomy in January 1965.  When examined by VA in August 
1967, he had complained of severe back pain and reported that 
his first attack of pain occurred in September 1963.  When 
examined by VA in July 1974, post-operative degenerative 
joint disease of the lumbosacral spine was diagnosed.  In 
April 1995, he was found to have major depression.  The 
veteran was hospitalized from April to May 1995 with a 
history of fatigue, weakness, and depression increasing over 
the past several months.  An April 1995 magnetic resonance 
imaging (MRI) of the lumbar spine revealed that the veteran 
had right paramedian disk herniation at L2-L3 with 
impingement of the thecal sac and right neural foramen, 
central disk herniation at the L3-L4 with impingement on the 
thecal sac, and status post laminectomy at L4-L5 with 
posterior scar formation combined with a small disk bulge 
which created mild spinal canal stenosis.  During the course 
of hospitalization, he was found to have beta cell lymphoma.  
He received treatment with intrathecal Methotrexate, along 
with systemic chemotherapy.  Ultimately, the veteran's 
respiratory status and mentation continued to deteriorate and 
he died, while hospitalized, on May [redacted], 1995.  

When the veteran died in May 1995, the principal diagnosis 
was beta cell lymphoma and the secondary diagnosis was 
pneumonia.  No medical opinion, VA or private, has been 
presented linking beta lymphoma, pneumonia, back, or 
psychiatric problems to the veteran's period of military 
service.  Additionally, no medical evidence has been 
presented to suggest that any chronic disease was manifest 
within one year of the veteran's separation from service.  
Therefore, the appellant is not aided by the provisions of 38 
C.F.R. §§ 3.307, 3.309.  Moreover, the veteran was not 
service connected for any disability which might have 
contributed to the fatal processes.

The Board has considered an August 1996 letter from a private 
psychiatrist indicating that the veteran's original back 
injury occurred while on active duty.  However, the Board 
notes that this statement was not a clinical assessment or 
diagnosis.  It appears merely as a statement based solely on 
the veteran's own self-reported history regarding his back 
injury.  There is no indication in the record that the 
examiner based the statement on any clinical findings or on 
his own independent medical judgment.  Such a statement 
strongly suggests that the examiner was not providing a 
medical opinion as is required of a clinical assessment or 
diagnosis.  In that context, the Board does not find this to 
be competent medical evidence regarding the onset of a back 
disability.  LeShore v. Brown, 8 Vet. App. 406 (1995) 
(medical history recorded by medical professional unenhanced 
by any medical judgment is not competent medical evidence).

The Board notes that the appellant testified that doctors had 
told her that depression due to back pain that the veteran 
experienced likely affected his immune system, which in turn 
affected his ability to ward off the lymphoma.  However, even 
accepting such a statement as true, there has been no 
representation that any medical practitioner has linked the 
back disability to the veteran's period of military service.  
Cf. Robinette v. Brown, 8 Vet. App. 69 (1995).  When a well-
grounded claim has not been presented, the Board does not 
have jurisdiction to act.  Boeck v. Brown, 6 Vet. App. 14 
(1993).  Therefore, the appeal for service connection for the 
cause of the veteran's death must be denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

